Citation Nr: 0712989	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946.  The veteran died in March 2004.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.


FINDINGS OF FACT

1. The veteran died in March 2004; the cause of death listed 
on his death certificate is metastatic prostate cancer.  This 
is not shown to be related to active service.

2. At the time of the veteran's death, service connection was 
established for a bilateral knee disability.

3. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death, nor did a service-connected disability 
hasten death.

4. The veteran was not rated as 100 percent disabling for 10 
years prior to his death.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312(a) 
(2006).

2. Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In this respect, an April 2004 
letter informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought, as 
well as advised her of the types of evidence VA would assist 
her in obtaining as well as her own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This letter also expressly notified 
the appellant of the need to submit any pertinent evidence in 
her possession.  The Board notes that this letter was sent to 
the appellant prior to the July 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board observes that notice regarding the evidence and 
information necessary to establish a disability rating and 
effective date in accordance with the Court's decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), was not 
provided to the appellant.  However, such notice error is 
deemed nonprejudicial to the appellant because the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision on the appellant's claims.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim and providing a 
VA medical opinion, when appropriate.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
veteran's service medical records are associated with the 
claims folder, as well as various private medical records and 
VA medical records.  The appellant has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding her claim.  

No VA etiology opinion was provided, and in light of the 
evidence of record, the Board concludes that VA has no duty 
to provide such opinion as there is sufficient medical 
evidence to decide the claim at hand.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  Additionally, the evidence of record 
does not contain any evidence, other than the appellant's own 
statements, which suggests that the veteran's cause of death 
may be associated with a disease or injury incurred in or 
aggravated by his active duty service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the" appellant 
"regarding what further evidence" she "should submit to 
substantiate" her "claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations and the record is 
ready for appellate review.

Analysis

I. Service Connection for Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2006).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2006).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

In the present case, the cause of the veteran's death was 
reported on the death certificate as metastatic prostate 
cancer.  The veteran's death certificate does not show that 
an autopsy was performed, and the appellant has not reported 
an autopsy.  At the time of the veteran's death, service 
connection was established for a bilateral knee disability.

A careful review of the veteran's service medical records 
reveals no genitourinary problems during service or a 
diagnosis of cancer.  The Board observes that the January 
1945 service entrance examination and the August 1946 service 
separation examination both note normal genitourinary 
examinations.

In addition to the absence of evidence of prostate cancer 
during service, there is no medical evidence of this disease 
for nearly fifty years following service separation.  In this 
regard, the Board notes that an October 1998 VA medical 
record indicates that the veteran was diagnosed with prostate 
cancer in 1994.  The Board finds that this significant lapse 
in time between the veteran's active service and the first 
evidence of a diagnosis of prostate cancer weighs against the 
appellant's claim that the veteran's cause of death is 
related to service.  The Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

The record contains exhaustive medical records detailing the 
veteran's treatment and therapy for metastatic prostate 
cancer.  However, none of these records provides an 
etiological opinion linking the veteran's cancer to his 
military service.  See 38 C.F.R. § 3.303.  Additionally, none 
of this evidence indicates that the veteran's prostate cancer 
was a result of his service-connected bilateral knee 
disability, as contended by the appellant.  See 38 C.F.R. 
§ 3.310 (2006).

The Board sympathesizes with the appellant and acknowledges 
her and her daughter's testimony that the veteran's prostate 
cancer was a result of his inactivity due to his service-
connected knee disability.  However, there is no medical 
basis for such a finding, and as laypersons, the appellant 
and her daughter are not competent to provide evidence 
regarding the etiology of his disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board also acknowledges the appellant's contention that 
her husband's service-connected knee disability materially 
contributed to his death.  In support of this position the 
appellant presented evidence and testimony that his knees 
gave him great discomfort, even during the final stages of 
his cancer.  However, as discussed above, the appellant is 
not a medical professional, and as such, she is not competent 
to provide evidence regarding the etiology of the veteran's 
death.  See Espiritu, supra.  Rather, the Board must rely on 
the competent medical evidence in the record.  In the present 
case, this includes the veteran's death certificate which 
indicates that metastatic prostate cancer was the sole cause 
of death.  Moreover, a May 2004 letter from Dr. Naidu 
indicates that although the veteran had extensive arthritis 
in his knees, the cause of death was carcinoma of the 
prostate with metastasis.

In sum, the evidence shows that the veteran developed 
prostate cancer with metastasis nearly fifty years after 
service separation which, in turn, led to his death.  This 
fatal condition was not service-connected, nor does the 
competent medical evidence of record demonstrate that it was 
caused by any incident of service or is related to any 
service-connected disability.  The weight of the evidence 
shows that no disability incurred in or aggravated by service 
either caused or contributed to the veteran's death.  As a 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Entitlement to DIC Under 38 U.S.C.A. § 1318

Applicable law provides that the VA will pay DIC benefits to 
the surviving spouse of a deceased veteran who was in receipt 
of, or entitled to receive compensation, at the time of his 
death for a service- connected disability that was rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death; was rated by the VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death; or rated by the VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because, (1) the VA was paying the compensation to the 
veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the veteran; (3) the veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that benefits were payable 
under 38 U.S.C.A. § 5309. 38 C.F.R. § 3.22(b).  Also, "rated 
by VA as totally disabling" includes total disability ratings 
based on unemployability.  38 C.F.R. § 3.22(c).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  It appears that some of the confusion has 
been clarified in two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court initially found that a surviving spouse 
could attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant was required to set forth the alleged basis for the 
veteran's entitlement to a total disability rating for the 10 
years immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

The evidence of record at the time of the veteran's death 
shows that he was service-connected for a bilateral knee 
disability.  Additionally, he was entitled to a total 
disability rating due to individual unemployability (TDIU) as 
of August 18, 2003.  As the veteran's death was in March 
2004, the RO denied entitlement to DIC under 38 U.S.C.A. 
§ 1318 because the veteran had been in receipt of a total 
rating for less than ten years immediately preceding death.  

The appellant testified at her September 2006 Board hearing 
that she believed the veteran was entitled to an effective 
date for TDIU earlier than August 18, 2003.  Specifically, 
she testified that he should have been drawing total 
disability all the way back to 1946.  However, she also 
testified that the veteran did not apply for TDIU until 
approximately one year prior to his death.  See hearing 
transcript at 4.

The Board observes that the appellant has not specifically 
alleged that there was CUE in any final rating or Board 
decision.  Although there were adjudications regarding the 
evaluation of the veteran's service-connected knee disability 
that pre-date the August 2003 effective date for his 100 
percent evaluation, she has not alleged that a higher 
evaluation was denied due solely to CUE.

To the extent the appellant might argue that the veteran's 
knee disability rendered him totally disabled for at least 10 
years before his death if an earlier TDIU claim or a claim 
for an earlier effective date for TDIU had been filed, such 
an allegation is tantamount to a "hypothetical claim" for 
entitlement because she herself acknowledges that no such 
claim was filed.  See hearing transcript at 4.  And, as 
previously discussed, "hypothetical claims" are excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the Board concludes that the appellant's claim for DIC under 
38 U.S.C.A. § 1318 must be denied because his service-
connected knee disability was not continuously rated as 
totally disabling for a period of 10 or more years 
immediately preceding his death.

The Board considered the application of 38 U.S.C.A. 
§ 5107(b); however, as the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits under 38 C.F.R. § 1318 is denied.


______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


